Exhibit 10.45




SECOND SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

(TERM REVOLVING LOAN)




THIS SECOND SUPPLEMENT TO THE MASTER LOAN AGREEMENT (this “Second Supplement”),
dated as of February 27, 2007, is between AGSTAR FINANCIAL SERVICES, PCA (the
“Lender”) and INDIANA BIO-ENERGY, LLC, an Indiana limited liability company (the
“Borrower”), and supplements and incorporates all of the provisions of that
certain Master Loan Agreement, dated as of even date herewith, between the
Lender and the Borrower (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “MLA”).




1.

Definitions. As used in this Second Supplement, the following terms shall have
the following meanings. Capitalized terms used and not otherwise defined in this
Second Supplement shall have the meanings attributed to such terms in the MLA.
Terms not defined in either this Second Supplement or the MLA shall have the
meanings attributed to such terms in the Uniform Commercial Code, as enacted in
the State of Minnesota and as amended from time to time.




“Availability Date” shall have the meaning specified in Section 6 of this Second
Supplement.




“Maximum Rate” shall have the meaning specified in Section 9 of this Second
Supplement.




“Monthly Payment Date” mean s the first (1 5t) day of each calendar month.




“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.




“Outstanding Revolving Advance” means the total Outstanding Credit under this
Second Supplement and the Term Revolving Note.




“Request for Advance” shall have the meaning specified in Section 7(a) of this
Second Supplement.




“Revolving Advance” means an advance under this Second Supplement and the
Revolving Note.




“Revolving Letters of Credit” shall have the meaning specified in Section 8.




“Revolving Letter of Credit Liabilities” means, at any time, the aggregate
maximum amount available to be drawn under all outstanding Revolving Letters of
Credit (in each case, determined without regard to whether any conditions to
drawing could then be met) and all unreimbursed drawings under Revolving Letters
of Credit.




“Term Revolving Note” means that certain promissory note to be executed and
delivered to the Lender by the Borrower on the Closing Date pursuant to the
terms and conditions provided for in this Second Supplement and the MLA.




“Term Revolving Loan Commitment” shall have the meaning specified in Section 3
of this Second Supplement.




“Term Revolving Loan Termination Date” shall have the meaning specified in
Section 3 of this Second Supplement.




“Unused Commitment Fee” shall have the meaning specified in Section 7(d) of this
Supplement.





--------------------------------------------------------------------------------

2.

Conversion of Construction Loan into Term Revolving Loan. Pursuant to the terms
and conditions contained in the MLA and this Second Supplement, on the
Conversion Date a portion of the Construction Loan shall be converted into a
Term Revolving Loan to be used for cash and inventory management purposes.




(a)

Conditions Precedent. In addition to the terms and conditions set forth in the
MLA, this Second Supplement and as incorporated from the Disbursing Agreement,
the Lender shall not be obligated to convert any part of the Construction Loan
into a Term Revolving Loan unless and until:




(i)

Amount of Term Revolving Loan. The maximum amount of the Construction Loan that
is converted into a Term Revolving Loan shall be at Borrower’s option, but in
any event not greater than $20,000,000.00;




(ii)

Completion Certificate. The Lender shall have received a Completion Certificate
in a form and substance satisfactory to the Lender in its sole discretion;




(iii)

No Defaults. There shall be no uncured and continuing Events of Default under
the MLA or any of the Loan Documents as of the Conversion Date;




(iv)

Representations and Warranties. The representations and warranties contained in
the MLA and this Second Supplement are correct on and as of the Conversion Date,
except to the extent that they relate solely to an earlier date; and




(v)

Marketing Agreements. The Borrower has executed marketing agreements for ethanol
and distiller’s grains to be produced at the Project and provided Lender with
collateral assignments of all such agreements in form and content which is
satisfactory to Lender and its counsel and acknowledged by the non-Borrower
party to all such agreements.




3.

Term Revolving Loan Commitment. Lender agrees, on the terms and conditions set
forth in the MLA and this Second Supplement, to convert, at Borrower’s option
but in any event not greater than $20,000,000.00 of the Construction Loan into a
Term Revolving Loan on the Conversion Date, and to make one or more advances to
the Borrower, during the period beginning on the Conversion Date and ending on
the Business Day immediately preceding the Maturity Date (the “Term Revolving
Loan Termination Date”), in an aggregate principal amount outstanding at anyone
time not to exceed $20,000,000.00 (the “Term Revolving Loan Commitment”). The
Term Revolving Loan Commitment shall expire at 12:00 noon Central time on the
Maturity Date. Under the Term Revolving Loan Commitment amounts borrowed and
repaid or prepaid may be reborrowed at any time prior to and including the Term
Revolving Loan Termination Date provided, however, that at no time shall the sum
of the Outstanding Revolving Advances exceed $20,000,000.00.




4.

Purpose. Advances under the Loan may be used for cash, inventory management and
general working capital purposes of the Borrower and its subsidiaries, including
closing costs and fees associated with the Term Revolving Loan. The Borrower
agrees that the proceeds of the Loan are to be used only for the purposes set
forth in this Section 4.




5.

Repayment of the Term Revolving Loan. The Borrower will pay interest on the Term
Revolving Loan on the first (1st) day of each month, commencing on the first
(1st) Monthly Payment Date following the date on which the first Advance is made
on the Term Revolving Loan, and continuing on each Monthly Payment Date
thereafter until the Maturity Date. On the Maturity Date, the amount of the then
unpaid principal balance of the Term Revolving Loan and any and all other
amounts due and owing hereunder or under any other Loan Document relating to the
Term Revolving Loan shall be due and payable. If any Payment Date is not a
Business Day, then the principal installment then due shall be paid on the next
Business Day and shall continue to accrue interest until paid.




6.

Availability. Subject to the provisions of the MLA and this Second Supplement,
during the period commencing on the date on which all conditions precedent to
the initial advance under the Term Revolving Loan are satisfied (the
“Availability Date”) and ending on the Term Revolving Loan Termination Date,
advances under the Term Revolving Loan will be made as provided in this Second
Supplement.





2




--------------------------------------------------------------------------------

7.

Making the Advances.




(a)

Revolving Advances. Each Revolving Advance shall be made, on notice from the
Borrower (a “Request for Advance”) to the Lender delivered before 12:00 Noon
(Minneapolis, Minnesota time) on a Business Day which is at least three (3)
Business Days prior to the date of such Revolving Advance specifying the amount
of such Revolving Advance, provided that, no Revolving Advance shall be made
while an Event of Default exists or if the interest rate for such LIBOR Rate
Loan would exceed the Maximum Rate. Any Request for Advance applicable to a
Revolving Advance received after 12:00 Noon (Minneapolis, Minnesota time) shall
be deemed to have been received and be effective on the next Business Day. The
amount so requested from the Lender shall, subject to the terms and conditions
of this Second Supplement, be made available to the Borrower by: (i) depositing
the same, in same day funds, in an account of the Borrower; or (ii) wire
transferring such funds to a Person or Persons designated by the Borrower in
writing.




(b)

Requests for Advances Irrevocable. Each Request for Advance shall be irrevocable
and binding on the Borrower and the Borrower shall indemnify the Lender against
any loss or expense it may incur as a result of any failure to borrow any
Advance after a Request for Advance (including any failure resulting from the
failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in this Section 7 of this Second Supplement and
the MLA), including, without limitation, any loss (including loss of anticipated
profits) or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by the Lender to fund such Advance when such
Advance, as a result of such failure, is not made on such date.




(c)

Minimum Amounts. Each Revolving Advance shall be in a minimum amount equal to
$50,000.00.




(d)

Unused Commitment Fee. In addition to the fees payable on the Closing Date,
Borrower agrees to pay to the Lender an Unused Commitment Fee on the average
daily unused portion of the Lender’s commitment under the Term Revolving Loan
from the Conversion Date until the Term Revolving Loan Maturity Date at the rate
of 0.35% per annum, payable in arrears in quarterly installments payable on the
first (1st) day of each January, April, July and October after the Conversion
Date.




(e)

Conditions Precedent to All Advances. The Lender’s obligation to make each
Advance under the Term Revolving Note shall be subject to the terms, conditions
and covenants set forth in the MLA and this Second Supplement, including,
without limitation, the following further conditions precedent:




(i)

Representations and Warranties. The representations and warranties set forth in
the MLA and this Second Supplement are true and correct in-all material respects
as of the date of the request for any Advance, except as disclosed in writing to
the Lender, to the same extent and with the same effect as if made at and as of
the date thereof except as disclosed in writing to the Lender;




(ii)

No Defaults. The Borrower is not in default under the terms of the MLA, this
Second Supplement, the Loan Documents or any other Material Contracts to which
the Borrower is a party and which relates to the construction of the Project or
the operation of the Borrower’s business; and




(iii)

Government Action. No license, permit, permission or authority

necessary for the construction or operation of the Project has been revoked or
challenged by or before any Governmental Authority.




8.

Letters of Credit.




Commitment to Issue. The Borrower may request Revolving Advances by the Lender,
and the Lender, subject to the terms and conditions of this Second Supplement,
may in its sole discretion, issue letters of credit for any Borrower’s account
(such letters of credit, being hereinafter referred to collectively as the
“Revolving Letters of Credit”); provided, however, that:




(i)

the aggregate amount of outstanding Revolving Letter of Credit Liabilities shall
not at any time exceed the amount of $3,000,000.00.





3




--------------------------------------------------------------------------------

(ii)

the sum of the outstanding Revolving Letters of Credit plus the Outstanding
Revolving Advances shall not at any time exceed the Term Revolving Loan
Commitment.




(iii)

the expiration date of a Revolving Letter of Credit advanced under the Term
Revolving Loan shall be no later than the Maturity Date.




Any Revolving Letters of Credit issued under this Section 8 are subject to the
provisions of Section 2.05 of the MLA.




9.

Interest Rate. Subject to the provisions of the MLA and this Second Supplement,
the Term Revolving Loan shall bear interest at a rate equal to the LIBOR Rate
plus 325 basis points. The computation of interest, amortization, maturity and
other terms and conditions of the Term Revolving Loan shall be as provided in
the Term Revolving Note, provided, however, in no event shall the applicable
rate exceed the maximum nonusurious interest rate, if any, that at any time, or
from time to time, may be contracted for, taken, reserved, charged, or received
under applicable state or federal laws (the “Maximum Rate”).




10.

Security. The Borrower’s obligations hereunder and, to the extent related
thereto, the MLA, shall be secured as provided in the MLA.




IN WITNESS WHEREOF, the parties have caused this Second Supplement to the Master
Loan Agreement to be executed by their duly authorized officers as of the date
shown above.




BORROWER:

 

LENDER:

 

 

 

INDIANA BIO-ENERGY, LLC

 

AGSTAR FINANCIAL SERVICES,

an Indiana limited liability company

 

PCA, a United States instrumentality

By:

/s/ Stephen J. Hogan

 

By:

/s/ Mark Schmidt

Printed: Stephen J. Hogan

 

Printed: Mark Schmidt

Title: President

 

Title: Vice President







4


